On May 8,2014, the Defendant’s suspended sentence was revoked due to violation of the conditions of his probation and was sentenced as follows: Count I: Fifteen (15) years, with five (5) years suspended to the Montana State Prison, for the offense of Burglary, a Felony, and Count n: Fifteen (15) years, with five (5) years suspended, to the Montana State Prison, for the offense of Assault with a Weapon, a Felony. Counts I and H shall run concurrently. The Defendant shall receive credit for time served of forty-three (43) days on this revocation. The Defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared via videoconference and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, RuleB of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
*124DATED this 24th day of November, 2014.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.